Citation Nr: 0311698	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-13 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from January 1960 to January 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO) that denied service connection for emphysema and 
determined that new and material evidence adequate to reopen 
claims for service connection for a nervous condition and 
sinus condition had not been submitted.  A timely notice of 
disagreement as to the three issues was filed by the veteran 
and the three issues were including in the statement of the 
case.  In his timely substantive appeal, the veteran 
indicated he was appealing mainly the issue of whether new 
and material evidence had been submitted to reopen a claim 
for depression.  However, subsequent supplemental statements 
of the case and statements from the veteran's representative 
have included the issues of entitlement to service connection 
for emphysema and whether new and material evidence adequate 
to reopen a claim for service connection for a sinus 
condition has been submitted.  In April 2003, in response to 
a March 2003 request for clarification of issues on appeal 
from the Board, the veteran reported that he was not 
appealing the issues of entitlement to service connection for 
a sinus disorder or for emphysema.  Therefore, the issue 
currently on appeal is as described on the title page.

With regard to that issue, it is noted that the June 1977 
rating action contains some discussion of denying service 
connection for anxiety.  It is not clear, however, that the 
veteran claimed service connection at that time, nor is it 
clear he received notice that there was denial.  
Nevertheless, the matter has been developed on this basis by 
the RO.  It is the Board's conclusion that there is no harm 
in considering the matter this way, since the Board is 
reopening the claim.  As such there will be full 
consideration on the merits, and if there is ultimately a 
grant, it would be likely be effective the date of the 
reopened claim.  Thus, there is no prejudice in considering 
this matter on the basis of new and material evidence.

Pursuant to the decision in this case, the issue of 
entitlement to service connection for a psychiatric 
disability is the subject of the Remand discussion below.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disability has been 
obtained by the RO.

2.  By rating decision dated in June 1977, with some notice 
to the veteran in June 1977 and July 1978, service connection 
for anxiety reaction was denied.  There was no timely appeal 
perfected.

3.  Service connection for posttraumatic stress disorder 
(PTSD) was denied by rating decision of March 1997.  There 
was notice but no timely disagreement.  He subsequently filed 
a claim for service connection for depression secondary to 
service connected bronchitis.

4.  Evidence associated with the claims file since the June 
1977 and March 1997 rating decisions has not been considered 
previously and is so significant that it must be considered 
in order to fairly decide whether the veteran is entitled to 
service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The June 1977 and March 1997 decisions of the regional 
office that denied service connection for psychiatric 
disorders are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2002).

2.  Evidence received since the June 1977 and March 1997 RO 
decisions is new and material, and, thus, the claim for 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 and West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (c), 3.159, 3.326 (2001-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The amendments to 38 C.F.R. §§ 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
As the present appeal was initiated prior to that date, it 
will be decided under the older version of 38 C.F.R. § 3.156 
detailed below.

Additionally, in light of the decision to reopen in this 
case, the Board finds that the duty to assist and to notify 
the veteran pursuant to the VCAA as to the new and material 
issue is satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's service medical records show no history of 
depression or nervous trouble reported on enlistment 
examination in January 1960 and the veteran's psyche was 
clinically evaluated as normal.  On a treatment record in 
February 1962, the veteran was seen with complaints of 
nervous stomach and slight chest pain.  The service medical 
records do not show any other complaints or any treatment or 
diagnosis of psychiatric disability.  On separation 
examination in January 1963, the veteran reported a history 
of depression or excessive worry and of nervous trouble.  He 
reported a nervous stomach, frequent loss of appetite, and 
his stomach feeling "tied up".  He reported depression.  On 
examination, the veteran's psyche was clinically evaluated as 
normal.  The veteran's age at enlistment in the service was 
18 years. 

Post service, the veteran was treated at a VA hospital in 
January 1977 for alcohol addiction.  He additionally reported 
depression.  He reported that he had been drinking since he 
was 18 years old.  This was his first hospitalization.

On a psychiatric examination in January 1977, the diagnosis 
was anxiety neurosis with depression trends and 
somatizations.  

By rating action of June 1977, service connection for anxiety 
reaction was denied.  The RO determined that anxiety was not 
shown until service or until VA examination in January 1977.  
Service connection for PTSD was denied in 1997.

Evidence received subsequent to the June 1977 rating action 
includes VA and private treatment records dating from March 
1977 to October 2001 that show treatment for a psychiatric 
disability variously diagnosed as depressive disorder and 
dependent personality disorder.

On VA examination in November 1996, the veteran reported 
first treatment from a mental health profession in 
approximately 1975, when he was drinking heavily.  

On VA examination in November 1998, the veteran had a 
longstanding history of alcohol dependency and depression.  
He reported that he had not been alcohol dependent since his 
hospitalization in 1977 but his difficulties with depression 
had continued.  The diagnosis was major depressive disorder, 
recurrent, with melancholic features and past history of 
alcohol dependency and cluster C personality disorder.  

In June 2000, a VA psychiatrist reported that the veteran had 
been treated for depression since September 1998.  It was 
believed that the depression was very probably linked to his 
military service.  In November 2000, pursuant to a request 
from the RO to provide rationale and basis for his opinion, 
the psychiatrist reported that the claims file was reviewed 
and the veteran's service records did not show any diagnosis 
of or treatment for depression during service.  The veteran 
had been under treatment for depression at the VA since 
September 1998.  According to the history given by the 
veteran, he was always in fear and also on constant alert 
during his tour of duty because of the threat of invasion 
from North Korea.  The veteran claimed that he did not have 
any psychiatric problems or substance abuse problems prior to 
his joining the service.  The veteran tried to get help by 
talking to his sergeant as well as the chaplain but was 
brushed off without help.  After the discharge from service, 
he tried to get help but was not able to find the resources, 
so he self-medicated himself with alcohol until 1977.  He was 
finally admitted to the VA hospital in January 1977 for drug 
and alcohol rehabilitation.  He was diagnosed to have 
depression in March 1988 and was treated.  He also received 
treatment from several community based psychiatrists.  Based 
on the history given by the veteran as described above, the 
psychiatrist decided to the submit the June 2000 letter in 
support of the veteran's claim.  

The additional evidence submitted since the June 1977 RO 
decision includes the June 2000 statement from the VA 
psychiatrist, supported by his November 2000 statement, that 
the veteran's current psychiatric disability, namely 
depression, was related to his service.  The evidence is new 
in that it has not been considered previously and it is not 
cumulative of evidence already of record.  It is also 
material as it bears directly and substantially upon the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hence, the claim for service connection for a 
psychiatric disability is reopened by new and material 
evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West 2002) for the specific requirements 
for developing claims.  There have also been final 
regulations promulgated to implement the new law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  They 
are for consideration now that the claim has been reopened.



ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disability, the appeal is granted to this extent.


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
a psychiatric disability on the merits.

As noted, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  In this case information 
regarding the VCAA as to the issue of direct service 
connection for a psychiatric disorder has not been provided 
to the veteran.  Therefore, to fully comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification 
requirements set forth in the new law.

The record in this case shows that in service the veteran 
reported a nervous stomach, and on separation examination, in 
January 1963, he reported depression, nervous trouble, and a 
nervous stomach; there were no psychiatric diagnoses in 
service.  Post service the veteran was seen in January 1977 
for treatment for alcohol dependency and the veteran reported 
depression.  Subsequently, the veteran has been treated for a 
psychiatric disability, diagnosed as depression.  In June 
2000 and November 2000, a VA psychiatrist reported that the 
veteran's current psychiatric disability was probably related 
to his service, based on his history, and indicated that the 
veteran self medicated with alcohol use prior to January 
1977.  Therefore, a VA examination by a Board of two 
psychiatrists that takes into account the evidence of record 
regarding the etiology of the veteran's current psychiatric 
disability should be provided.  Neither of these physicians 
should have examined or treated the veteran previously.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The veteran should be scheduled for 
psychiatric examination regarding a 
psychiatric disability.  This examination 
should be by a Board of two 
psychiatrists.  Neither of the 
psychiatrists should have examined or 
treated the veteran previously.  The 
claims folder should be made available to 
the examiners for review prior to the 
examination.  The examination must 
encompass a detailed review of the 
veteran's service medical records, 
subsequent post service treatment 
records, relevant history, and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the 
examiners.
The examiners should describe all current 
psychiatric disability and opine whether 
it is at least as likely as not that a 
current psychiatric disability had its 
onset during the veteran's service or is 
otherwise related to service.  The 
underlined standard of proof should be 
utilized in formulating a response.  

The examiners should additionally review 
the record and note whether they agree or 
disagree with any opinion of record and 
the reasons therefore.  The reasons and 
bases for any conclusion reached should 
be discussed.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent (or 
certification from the medical center as 
to the address used, and that the letter 
was not returned as undeliverable.  The 
SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



